UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6774


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HAVIES JUNIOR THOMPSON, a/k/a Man, a/k/a Sld Dft 3:01CR184-
3, a/k/a Manhova,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:01-cr-00184-GCM-3)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Patrick Foster, Jr., LAW OFFICES OF MARK FOSTER, PC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina,
Edward R. Ryan, Acting United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Havies   Junior   Thompson      appeals    the   district    court’s

order denying relief on his motion for reduction of sentence

filed pursuant to 18 U.S.C. § 3582(c)(2) (2006).                    We find no

reversible error and we thus affirm for the reasons stated by

the district court.       United States v. Thompson, No. 3:01-cr-

00184-GCM-3   (W.D.N.C.   Apr.   6,   2009).        We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                      2